Callahan, J.
(dissenting). I dissent. The policy here was one of health insurance. Frequent visits to physicians by the insured under such a policy might well justify a decision of lack of insurability in the absence of proof of a particular physical disorder, though it might not if the policy was one of fife insurance. At least we should not, in my opinion, hold that the decision of the company was arbitrary as a matter of law under such circumstances.
Judgment reversed, with costs, and judgment directed in favor of the plaintiff reinstating the policy, with costs. Settle order on notice, reversing findings inconsistent with this determination, and containing such new findings of fact proved upon the trial as are necessary to sustain the judgment hereby awarded.